COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Jacob Rhodes v. The State of Texas

Appellate case number:     01-15-00810-CR

Trial court case number: 1979692

Trial court:               Co Crim Ct at Law No 4 of Harris County

        A jury convicted appellant of the misdemeanor offense of unlawfully carrying a weapon
and appellant timely appealed. The clerk’s record has been filed. The reporter’s record was
originally due on November 2, 2015. We were advised by the court reporter on December 18,
2015, that appellant had not made arrangements to pay for the reporter’s record. Appellant was
notified on December 18, 2015 of nonpayment for the reporter’s record, and that, unless
appellant responded by January 19, 2016, we would consider the appeal on the briefs without the
benefit of a reporter’s record. No response was filed.

       The clerk’s record reflects that the trial court determined appellant was not indigent. In
addition, the record reflects that appellant retained counsel to represent him in the trial court. We
may consider an appeal without a reporter’s record if a reporter’s record is not filed because an
appellant, who is not indigent, fails to request and pay the fee for preparation of a reporter’s
record. TEX. R. APP. P. 37.3(c).

        Accordingly, this appeal will be considered without a reporter’s record unless the
reporter’s record is filed within 14 days of the date of this order, or unless by that date
appellant provides this Court with proof that he has paid, or made arrangements to pay, the court
reporter for preparation of the record. No further extensions of time to file the reporter’s record
will be granted. If no reporter’s record or proof of payment arrangements is filed within 14 days
of the date of this order, appellant’s brief will be due 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually

Date: February 2, 2016